DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 
The examiner acknowledges the amendments made to the claims filed on 09/30/2021.
Claims 1 and 3-7 are being examined on the merits.


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 also recites one or more emollients, antioxidants, moisturizing agents, emulsifying agents, surfactant agents, texture or viscosity modifiers, preservatives, chelating agents, stabilizing agents, solubilizing agents, lubricants, thickeners, and dispersants. The broadest reasonable interpretation for any of these additional elements can be nature-based products themselves and would thus be judicial exceptions. The broadest reasonable interpretation for a cosmetically acceptable carrier can include water. These are all the judicial exceptions. 
The claims recite the naturally occurring components found within plants and microbes. Plant and microbial extracts are made by partitioning the starting plant/microbial material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant/microbial extracts are purified by removing unwanted material from the remaining solvents. The closest naturally 
 All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants or microbes they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. The additional components of claim 1 are not claimed in any specific amounts and thus there would be no markedly different characteristics, functions, or features imparted on the composition from any one specific agent.

This judicial exception is not integrated into a practical application because claim 1, the added elements which are carriers, emollients, antioxidants, moisturizing agents, emulsifying agents, surfactants, texture or viscosity modifiers, preservatives, chelating agents, stabilizing agents, soluble lysing agents, lubricants, thickeners, and dispersants does not give the composition or the judicial exceptions any specific function or physical manifestation which would incorporate the invention into a practical application. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).

 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these elements considered alone and as a whole do not add anything more to the judicial exception. The additional elements of claim 1 are all components that are found within cosmetic compositions and thus are routine and conventional to apply or add to a cosmetic compositions as exemplified and as evidence by these following documents: Kim (US20130137177A1) 05-2013, Deo (US20120027697A1) 02-2012, Dreher (US20110217249A1), de Rijk (US20090214628A1) 08-2009, and Joerger (US20070207113A1) 09-2007.
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. The applicant directs the examiners attention to figures 4A-10D which shows the results of the individual properties of the ingredients on elastin, GAG, IL-6, IL-8 and IL-10 syntheses, MMP-1 production and cell proliferation rates in human fibroblast cultures. These are merely properties that each of the judicial exceptions would have stemming from the components already found within the natural product. Nothing has been done to the judicial exceptions to make or give them any markedly different characteristics from their naturally occurring counterparts or to incorporate them into any practical application.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lintner (EP1841405B1). This rejection is maintained with no changes due to the remarks/amendments filed on 05/03/2021.
Lintner’s general disclosure is to a topical cosmetic containing Euglena extract in order to protect and enhance the state of skin (see title and ¶ 001).
Regarding claim 1, Lintner discloses a cosmetic composition (see title) “comprising Euglena extract (micro-algae) comprising between 0.002 and 5% (w/w) of phospholipids as an agent for reducing the following signs of cutaneous fatigue in a cosmetic composition: the loss 
Lintner also discloses where trehalose can be used as a humectant (see ¶ 0139) and where a dermatologically acceptable carrier can be aqueous or hydroalcoholic solution, a water in oil emulsion, an oil in water emulsion, a microemulsion, an aqueous gel, and anhydrous gel, a serum or a vesicle dispersion (see ¶ 0055). Lintner also discloses wherein the humectant can be in the range of 0.1% to about 20% more preferably from about .5% to about 5%, which would include the instant range for trehalose. Lintner discloses emollients, stabilizers, preservatives, thickening agents, surfactants, moisturizers, and carriers. (see ¶ 0057, 0060, 0260, 0288, 0289, 0291,  etc.)
Regarding claim 3, Lintner discloses where the invention concerns a topical use of Euglena extract in order to activate cell metabolism and to protect and/or enhance the state of the skin to reduce the signs of cutaneous fatigue as defined in claim 1” (see ¶ 0001).
Regarding claims 4, 6 and 7 Lintner discloses “The compositions may often be used to prevent the signs of aging and/or to treat them in order to afford the consumer who uses them, a more youthful appearance” (see ¶ 0053). Lintner also teaches where certain aspects of the present invention relates to methods of using such compositions to treat tired skin and/or to stimulate cellular metabolism to improve the state and appearance of human skin. These methods generally consist in topically applying the composition to the skin when needed in the amount and at the frequency best suited for the purpose (see ¶ 0305).

Lintner does not specifically teach the composition as a prebiotic composition (preamble of instant claim 1) nor does he specifically teach that the composition act directly on cell proliferation, skin protection and sensitivity reduction through acting on IL-6, IL-8, IL-10 and PGE2 synthesis, together with firmness and elasticity through acting on collagen and elastin, glycosaminoglycans and metalloproteinase modulation (instant claims 5 and 7). However the composition and methods taught by Lintner teaches the same ingredients as the instant invention (phospholipids from a micro-algae extract and the sugar trehalose), which would both inherently have the prebiotic activity as claimed since the extracts form the micro-algae are from  phospholipids, which is an oil component of the extract and the sugar extract is from trehalose. The referenced prior art would thus meet the structural limitations of the instantly claimed invention and would inherently have the same functional activity.
The properties in the instant invention would have been inherent to the referenced invention since they contain the same components which have the same active properties. Also the intended use or results of the composition and method are not what makes the invention patentably distinct over the prior art. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lintner (EP1841405B1) and Chieregato (Isolation and characterization of starch from babassu mesocarp, Food Hydrocolloids, 55 November 6, 2015). This rejection is maintained with slight changes due to the remarks and amendments filed on 09/30/2021.
Lintner’s general disclosure is to a topical cosmetic containing Euglena extract in order to protect and enhance the state of skin (see title and ¶ 001).
Regarding claim 1, Lintner teaches a cosmetic composition (see title) “comprising Euglena extract (micro-algae) comprising between 0.002 and 5% (w/w) of phospholipids as an agent for reducing the following signs of cutaneous fatigue in a cosmetic composition: the loss of skin elasticity, withered and flaccid skin, sagging, loss of skin firmness, skin thinning, loss of skin tightness and loss of skin recoil from deformation” (see claim 1). Lintner also teaches wherein the Euglena extract can be specifically from Euglena gracilis, which is considered a microalgae (see ¶ 0340, 0341, 0344, 0345, etc. and claim 6).
Lintner also teaches where trehalose can be used as a humectant (see ¶ 0139) and where a dermatologically acceptable carrier can be aqueous or hydroalcoholic solution, a water in oil emulsion, an oil in water emulsion, a microemulsion, an aqueous gel, and anhydrous gel, a serum or a vesicle dispersion (see ¶ 0055). Lintner also teaches wherein the humectant can be in the range of  0.1% to about 20% more preferably from about .5% to about 5%, which would include the instant range for trehalose. Lintner teaches emollients, stabilizers, preservatives, thickening agents, surfactants, moisturizers, and carriers. (see ¶ 0057, 0060, 0260, 0288, 0289, 0291,  etc.)
claim 3, Lintner teaches where the invention concerns a topical use of Euglena extract in order to activate cell metabolism and to protect and/or enhance the state of the skin to reduce the signs of cutaneous fatigue as defined in claim 1” (see ¶ 0001).
Regarding claims 4, 6 and 7 Lintner teaches “The compositions may often be used to prevent the signs of aging and/or to treat them in order to afford the consumer who uses them, a more youthful appearance” (see ¶ 0053). Lintner also teaches where certain aspects of the present invention relates to methods of using such compositions to treat tired skin and/or to stimulate cellular metabolism to improve the state and appearance of human skin. These methods generally consist in topically applying the composition to the skin when needed in the amount and at the frequency best suited for the purpose (see ¶ 0305).
Lintner does not specifically teach the babassu palm starch of the composition.
Chieregato’s general disclosure is a scientific report on the starches from babassu mesocarp (see abstract).
Chieregato teaches that the starches from babassu mesocarp display antioxidant activity and can be used in food ingredients or in bioactive films (see abstract).
The combined references do not teach the composition as a prebiotic composition (preamble of instant claim 1) or specifically teach that the composition acts directly on cell proliferation, skin protection and sensitivity reduction through acting on IL-6, IL-8, IL-10 and PGE2 synthesis, together with firmness and elasticity through acting on collagen and elastin, glycosaminoglycans and metalloproteinase modulation (instant claims 5 and 7). However the composition and methods taught by Lintner teaches the same ingredients as the instant invention (phospholipids from a micro-algae extract and the sugar trehalose), which would both 
Therefore it would have been obvious to a person having ordinary skill in the art to utilize sugars form babassu palm starch and to include them in Lintner’s cosmetic composition for preventing skin aging because it would create an anti-skin-aging composition with anti-oxidant activities and could create a bioactive film especially if the composition were to include any film forming formulations such as in a spray. The combined references teach the method of preventing skin aging and the cosmetic skin composition.
There would have been a reasonable expectation of success in arriving at the instant invention because there would have been minimal experimentation needed (cytokine screening assays) to find that the same ingredients in cosmetic compositions could be utilized as a prebiotic composition which would also act on certain cytokines and PEG2 synthesis pathways. The properties in the instant invention would have been inherent to the referenced invention since they contain the same components which contain the active properties and the intended use or results of the composition and method are not what makes the invention patentably distinct over the prior art.

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. The applicant argues that the references do not teach or suggest at least one prebiotic sugar selected from babassu palm starch, crabwood (andiroba) oil, moriche (buriti) at least one sugar selected from babassu palm starch and trehalose or at least one prebiotic oil selected from crabwood (andiroba) oil, moriche (buriti) palm oil, and Brazilnut oil. Therefore the claims still stand rejected the same as before in the 102 rejection because the claim is still written in the alternative and the prior art meets the claim limitations.
The applicant also argues that Lintner fails to disclose wherein the Euglena is a micro-algae extract but it is known to those skilled in the art that Euglena are considered micro-algae and the examiner provided document from Wu (Pre-concentration of microlaga Euglena gracilis by alkalescent pH treatment and flocculation mechanism of Ca3(PO4)2, Mg3(PO4)2, and derivatives, Biotechnology Biofeules, 2020, May 16) as evidence. 
Also single celled organisms which are protists can still be considered microalgae because “microalgae are a diverse group of unicellular organisms comprising eukaryotic protists, prokaryotic cyanobacteria and blue-green algae” as additional supporting evidence by Day, (IN VITRO CULTURE AND CONSERVATION OF MICROALGAE: APPLICATIONS FOR AQUACULTURE, BIOTECHNOLOGY AND ENVIRONMENTAL RESEARCH, In Virto Cell. Dev. Biol. Plant 35; 127-136, March-April 1999).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655


/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655